Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Takeuchi discloses the length only with respect to carbon fiber, and not carbon nanotubes. 
Examiner respectfully disagrees. Takeuchi teaches the carbon fiber is formed as a hollow structure, or tubular structure (P43). Takeuchi also teaches that the dimensions of the tubular carbon are on a nanoscale with a diameter between 1 to 200 nm (P36), overlapping the range in the instant specifications of 1 nm to 20 nm (P19). Thus the differences between the claimed carbon nanotubes and the carbon fibers of Takeuchi are unclear as both are on a nanoscale, and tubular carbon. 
The applicant has not stated any distinguishing features between the carbon of Takeuchi and that of the carbon nanotubes of claim 1 in either the arguments or the instant disclosure. Even in light of any of differences that may be present between the carbon of Takeuchi and the claimed carbon nanotubes, one of ordinary skill in the art would consider them of such similar structure (and function) that any differences would be negligible, or insubstantial, with little to no effect on the function and thus would consider them functional equivalents. The applicant must show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. In re Mulder, 716 F.2d 1542, 219 USPQ 189 (Fed. Cir. 1983).

Examiner respectfully disagrees. Takeuchi teaches the carbon should have as long a length as possible from the viewpoint of enhancement in conductivity and strength, to effectively use it within an electrode while not impairing dispersibility (P39). Therefore, Takeuchi teaches the length as a result effective variable that can optimized by making as long as possible and one of ordinary skill in the art would be moticated to find a workable range of the length through routine experimentation to try and make the carbon as long as possible to achieve the desired results. MPEP 2144.05 II B teaches “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range and is reminded MPEP 716.02 discusses how criticality can be demonstrated. The examiner finds that Applicant has not shown criticality of the claimed range.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729